DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/812,381 (reference application, U.S PG-PUB NO. 20200293052 A1), respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of instant application are anticipated by claims 1-3 of copending application No. 16/812,381 (U.S PG-PUB NO. 20200293052 A1) respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
copending application No. 16/812,381 (U.S PG-PUB NO. 20200293052 A1)
1. A route determination method that is a method for determining a target movement route of a moving apparatus to a destination point in a condition in which a plurality of moving objects is present around the moving apparatus, the route determination method comprising: recognizing a plurality of movement routes of a first moving object when the first moving object moves to the destination point while avoiding interference with each of a plurality of second moving objects in a condition in which the plurality of second moving objects moves along a plurality of respective movement patterns different from each other; generating a plurality of pieces of learning data in which an environmental image having colors corresponding to kinds of moving objects applied to at least a portion of moving object image regions indicating the moving objects present around the moving apparatus is generated as an environmental image indicating a visual environment around the moving apparatus when the moving apparatus moves along each of the plurality of movement routes, and environmental image data including the environmental image and action parameters indicating actions of the moving apparatus are associated with each other; generating a learned model that is the learned action model in which the environmental image data is input whereas the action parameters are output by learning model parameters of the action model in accordance with a designation learning method using the plurality of pieces of learning data; and determining the target movement route of the moving apparatus using the learned model.
1. A route determination method that is a method for determining a target movement route of a moving apparatus to a destination point in a condition in which a plurality of moving objects is present around the moving apparatus, the route determination method comprising: recognizing a plurality of movement routes of a first moving object when the first moving object moves to the destination point while avoiding interference with each of a plurality of second moving objects in a condition in which the plurality of second moving objects moves along a plurality of respective movement patterns different from each other; generating a plurality of pieces of learning data in which an environmental image having colors corresponding to time-series displacement behaviors of moving object image regions applied to at least a portion of the moving object image regions indicating moving objects present around the moving apparatus is generated as an environmental image indicating a visual environment around the moving apparatus when the moving apparatus moves along each of the plurality of movement routes, and environmental image data including the environmental image and action parameters indicating actions of the moving apparatus are associated with each other; generating a learned model that is the learned action model in which the environmental image data is input whereas the action parameters are output by learning model parameters of the action model in accordance with a designation learning method using the plurality of pieces of learning data; and determining the target movement route of the moving apparatus using the learned model.
2. The route determination method according to claim 1, wherein the environmental image data further includes at least one of a velocity image indicating fluctuations in velocity of the moving apparatus and a directional image indicating a direction of the destination point, in addition to the environmental image.
2. The route determination method according to claim 1, wherein the environmental image data further includes at least one of a velocity image indicating fluctuations in velocity of the moving apparatus and a directional image indicating a direction of the destination point, in addition to the environmental image.
3. The route determination method according to claim 1, wherein the plurality of pieces of learning data is constituted of the environmental image data and the action parameters associated with the environmental image data, when a virtual image of a robot moves along each of the plurality of movement routes in a virtual space.
3. The route determination method according to claim 1, wherein the plurality of pieces of learning data is constituted of the environmental image data and the action parameters associated with the environmental image data, when a virtual image of robot moves along each of the plurality of movement routes in a virtual space.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the learned action model" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-3 are also rejected under 35 U.S.C. 112(b) as being dependent upon a rejected base claim.
Claim 2 recites the limitations “velocity image” and “directional image” in line 2 and line 3 respectively. The scopes and bounds of these limitations are not clear. There are definitions of “velocity image” and “directional image” in specification. They are also not shown in drawings. For examination purpose, “velocity image” is any image that contains information on velocity and “directional image” is any image that has information on direction.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps for determining a target movement route of a moving apparatus to a destination point. Thus, the claim(s ) is to a process (2019 PEG step 1). 
The limitations of determining a target movement route base on recognizing a plurality of movement routes, avoiding interference with each of a plurality of second moving objects, generating a plurality of pieces of learning data, and generating a learned model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. They are abstract ideas. That is, other than reciting “moving apparatus” and “robot” in claim 1 and claim 3 respectively, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining a target movement route” in the context of the claims encompasses manually recognizing a route and avoiding interference of other moving objects. Similarly, the limitations of generating pieces of learning data and a learned model based on environmental images can be reasonably performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic recognition and learning process, then it falls within the “Mental Process” grouping of abstract idea. Accordingly, the claims recite a mental process (2019 PEG Step 2A Prong 1).
This judicial exception is not integrated into a practical application because claim 1 and claim 3 only recite one additional element – a moving apparatus or robot to performs moving to the destination point with determination of a target movement route. Moving apparatus or robot is restricted at a high-level of generality such that it amounts no more than mere generally linking of the use of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (2019 PEG Step 2A Prong 2).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a moving apparatus or robot to performs moving to the destination point with determination of a target movement route amounts no more than mere generally linking of the use of the abstract idea. Mere generally linking of the use of the abstract idea cannot provide an inventive concept. The additional elements of the dependent claims 2 and 3 merely refine and further limit the abstract idea of the independent claim and do not add any feature such as an inventive concept. The claims 1-3 are not patent eligible (2019 PEG Step 2B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Horigome et al (U.S PG-PUB NO. 20210394749 A1) in view of Li et al ((U.S PG-PUB NO. 20170330463 A1).
-Regarding claim 1, Horigome discloses a route determination method (Abstract, FIGS. 1-13) that is a method for determining a target movement route of a moving apparatus to a destination point (Abstract: “candidate route … a vehicle … target motion … travel route”; [0019], “route calculation …destination”; [0064]) in a condition in which a plurality of moving objects is present around the moving apparatus ([0053], “target object include … traveling vehicles … pedestrians”; [0054]; FIGS. 3-6), the route determination method comprising (Abstract, FIGS. 1-13): recognizing a plurality of movement routes of a first moving object (Abstract: “a first candidate route”; [0012], “estimated candidate route … motor vehicle”; [0017]-[0018]; FIG. 2, units 113, 123) when the first moving object moves to the destination point ([0019]; [0064]) while avoiding interference with each of a plurality of second moving objects (FIGS. 3-6; [0012], “safe area … predetermined rules”; [0014]; [0016]; [0018]; [0053]-[0054]) in a condition in which the plurality of second moving objects moves along a plurality of respective movement patterns different from each other ([0012], “based on information of a target object recognized according to the predetermined rule”; [0047]; FIG. 2, units 111, 121; [0053], “target object include traveling vehicles … pedestrians … relative distance … relative speed”; [0054]; [0079]; FIG. 7); generating a plurality of pieces of learning data ([0132], “training images”; [0135]; FIG. 11) in which an environmental image having colors corresponding to kinds of moving objects applied to at least a portion of moving object image regions ([0132], “corresponding to scenes of subject roadway conditions … corresponding projected protection zones …zone regions … bounding box”) indicating the moving objects present around the moving apparatus is generated as an environmental image ([0006]; [0040]-[0041]; [0049]) indicating a visual environment around the moving apparatus when the moving apparatus moves along each of the plurality of movement routes ([0132]; [0135]-[0136]; [0145]; FIGS. 11, 12, 5-6), and environmental image data including the environmental image and action parameters indicating actions of the moving apparatus are associated with each other (FIG. 11; [0132], “part of parameters of the data extraction network”; FIG. 12, [0135]; FIG. 13); generating a learned model that is the learned action model ([0009], “a learned model trained with deep learning”; [0121]) in which the environmental image data is input whereas the action parameters are output by learning model parameters of the action model in accordance with a designation learning method (Abstract, “calculates … … route based on a vehicle external environment estimated using deep learning”; [0006; [0008]-[0009]; FIGS. 5-6; [0047]; [0049]) using the plurality of pieces of learning data (FIGS. 11, 12); and determining the target movement route of the moving apparatus using the learned model ([0121], “trained model … route generation … calculates a route path”; [0123]; FIGS. 10-12, 8; [0145]).
Horigome is silent to teach that an environmental image has colors corresponding to kinds of moving objects applied to at least a portion of moving object image regions.
In the same field of endeavor, Li teaches method that changes the image of the nearby surroundings of the user's vehicle in accordance with the positional relationship acquired by the distance from the user's vehicle. The colors of the attention zone and the alert zone in the image of the nearby surroundings of the user's vehicle is changed in accordance with a positional relationship between another vehicle and the range of distance (Li: Abstract; [0063]). Li teaches that an environmental image has colors corresponding to kinds of moving objects applied to at least a portion of moving object image regions (Li: [0063]; [0148]; [0150]; [0154]; [0158];-[0159]; FIGS. 10-12).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Horigome with the teaching of Li. by using color in an environment image corresponding to kinds of moving objects applied to at least a portion of moving object image regions in order to provide a visual environment around the moving apparatus to easily recognize the directions from which other moving objects approach the user's vehicle and help determination of movement route.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Horigome et al (U.S PG-PUB NO. 20210394749 A1) in view of Li et al ((U.S PG-PUB NO. 20170330463 A1), and further in view of Fujimoto (JP 2006185406 A).
-Regarding claim 2, Horigome in view of Li discloses the method of claim 1.
Horigome in view of Li is silent to teach wherein the environmental image data further includes at least one of a velocity image indicating fluctuations in velocity of the moving apparatus and a directional image indicating a direction of the destination point, in addition to the environmental image.
However, Fujimoto is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the environmental image data further includes at least one of a velocity image indicating fluctuations in velocity of the moving apparatus (Fujimoto: [0014], “speed image … velocity component”; [0015]; [0026]; [0029]; Figs. 5, 7) and a directional image indicating a direction of the destination point, in addition to the environmental image (Fujimoto: [0010]; [0015]; Figs. 2-3, 5-6, 14).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Horigome in view of Li with the teaching of Fujimoto by further including velocity images and directional images in environmental image data in order to easily detect a boundary line on a road present inside an image obtained by imaging a portion in front of one's own vehicle.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horigome et al (U.S PG-PUB NO. 20210394749 A1) in view of Li et al (U.S PG-PUB NO. 20170330463 A1), and further in view of Sawada et al (U.S PG-PUB NO. 20050192736 A1)
-Regarding claim 3, Horigome in view of Li discloses the method of claim 1.
Horigome in view of Li is silent to teach a virtual image of a robot moving along each of the plurality of movement routes in a virtual space.
However, Sawada is an analogous art pertinent to the problem to be solved in this application and further discloses a virtual image of a robot moves along each of the plurality of movement routes in a virtual space (Sawada: Abstract; [0001], “operating autonomously on … a virtual vehicle”; [0048], “virtually”; FIGS. 1-19).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Horigome in view of Li with the teaching of Sawada by using a virtual image of a robot moving along each of the plurality of movement routes in a virtual space in order to performing a traffic simulation and simulating natural behaviors of moving objects.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                             /NANCY BITAR/Primary Examiner, Art Unit 2664